Case: 14-50876      Document: 00512999686         Page: 1    Date Filed: 04/09/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                    No. 14-50876                                 FILED
                                  Summary Calendar                            April 9, 2015
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

SANTOS VICTORINO MEMBRENO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                              USDC No. 2:14-CR-69


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM: *
       Santos Victorino Membreno pleaded guilty to illegal reentry after
deportation in violation of 8 U.S.C. § 1326 and was sentenced to 30 months of
imprisonment and three years of supervised release.                He argues that the
sentence imposed by the district court was substantively unreasonable and
greater than necessary. He further argues that the sentence constituted an




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-50876     Document: 00512999686     Page: 2   Date Filed: 04/09/2015


                                  No. 14-50876

abuse of discretion because it improperly double-counted previous convictions
and unreasonably inflated his criminal history score.
      Noting that the record reveals no objection to the sentence or to the
alleged double-counting, Membreno concedes that the plain error standard of
review applies. He is correct that his arguments are subject to plain error
review. See Puckett v. United States, 556 U.S. 129, 134-35 (2009); United
States v. Peltier, 505 F.3d 389, 391-92 (5th Cir. 2007).
      The argument that his guidelines range was greater than necessary to
meet 18 U.S.C. § 3553(a)’s goals as a result of giving too much weight to or
“double counting” his criminal history is unavailing. The Guidelines provide
for consideration of a prior conviction for both criminal history and the
U.S.S.G. § 2L1.2 enhancement. See § 2L1.2, comment. (n.6). As Membreno
concedes, we have rejected the argument that such double-counting necessarily
renders a sentence unreasonable. See United States v. Duarte, 569 F.3d 528,
529-31 (5th Cir. 2009).
      Membreno suggests that the district court should have considered as a
mitigating element the fact that illegal reentry is essentially a non-violent
offense and that an extended term of imprisonment is disproportionate to the
relative seriousness of the offense. We have also rejected the argument that
illegal reentry is treated too harshly under § 2L1.2. See United States v.
Aguirre-Villa, 460 F.3d 681, 683 (5th Cir. 2006).
      Membreno’s arguments do not show a clear error of judgment on the
district court’s part in balancing the § 3553(a) factors; instead, they constitute
a mere disagreement with the weighing of those factors. See United States v.
Cooks, 589 F.3d 173, 186 (5th Cir. 2009). He has not demonstrated that the
district court plainly erred in the imposition of his sentence. See Peltier, 505
F.3d at 391-92. The judgment of the district court is AFFIRMED.



                                        2